George Rose Smith, J., dissenting. It seems to me that the testimony presented a question of fact for the jury. Fontaine’s statement that he did not see the notation on the check justified the jury in inferring that the notation was not there. The appellee’s failure to produce the hank’s photograph of the cheek may have been considered by the jury as an indication that the notation was made after the canceled check was returned to Wedge. And even if the notation were conclusively shown to have been made before the check was delivered to Gibbs, I think there would still be a question for the jury. The check was payable jointly, indicating that Gibbs was to have part of the proceeds. And the notation merely mentioned “material,” which could have meant material supplied by Gibbs as well as lumber supplied hy the appellant. In short, had the motion for new trial been denied I do not think we would have reversed the judgment on the ground that it was not supported by any substantial evidence. If I am correct in this view, then the circuit court was in error in finding the verdict to be contrary to law. If he had set aside the verdict as being against the preponderance of the evidence I should agree with the majority, hut I do not think the verdict to he contrary to law.